Citation Nr: 1125347	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  05-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a mental disorder other than posttraumatic stress disorder (PTSD), to include depression.



REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for PTSD.
  
In December 2010, the Board adjudicated the issue of entitlement to service connection for PTSD.  In a precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Therefore, the Board remanded the issue of entitlement to service connection for a mental disorder other than PTSD, to include depression, for adjudication by the RO pursuant to the holding in Clemons, supra.  The RO denied the claim in a January 2011 Statement of the Case (SOC), and the issue is now before the Board for consideration.


FINDINGS OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's depression is related to her active military service; nor was a psychotic disorder manifested within one year after her separation from service.

CONCLUSION OF LAW

A mental disorder other than PTSD, including depression, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her attorney of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In May 2003, VA sent the Veteran a letter informing her of the types of evidence needed to substantiate her PTSD claim and its duty to assist her in substantiating her claim under the VCAA.  The letter informed the Veteran that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.  An April 2006 letter describes how VA determines disability ratings and effective dates.

The Board acknowledges that the content of the May 2003 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the claim (because the initial rating decision occurred prior to the Court's ruling in Dingess), it is clear that she was provided with the opportunity to participate in the processing of her claim so as to render any defect in notice non-prejudicial.  For example, the June 2003 rating decision, September 2004 SOC, and January 2006 and August 2010 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided her with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through submission of statements and additional evidence that she was aware of the type of evidence required to substantiate her claim.  Moreover, the claim was readjudicated in the August 2010 SSOC and January 2011 SOC after proper notice was sent.  Finally, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  Additionally, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which she would have submitted if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private treatment records.  Additionally, the Veteran was afforded VA examinations in July 2004 and February 2010.  Both examiners specifically addressed the question of whether any mental disorders other than PTSD were related to active service.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as psychoses (defined in 38 C.F.R. § 3.384), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that she has a mental disorder other than PTSD, to include depression, which is related to active service.  She had previously contended that her PTSD was related to a sexual assault that occurred during active service.  As mentioned above, the Board denied service connection for PTSD in a December 2010 decision.   

Her STRs do not document any symptoms or diagnoses of any mental disorders.  A June 1969 enlistment examination report is negative for any manifestation or history of mental disorders, as is a December 1971 separation examination report.  In November 1971, the Veteran underwent a mental health evaluation prior to undergoing a therapeutic abortion.  The doctor noted that the Veteran was mature and realized that she was not ready for marriage and could not take care of a child on her own in light of her financial resources.  Further, the doctor stated that, unless the Veteran were able to have a therapeutic abortion, she would be subjected to severe anxiety.  The doctor assessed anxiety, and recommended approval of the abortion, which was conducted at Dewitt Army Hospital.  

Following the Veteran's separation from active service, the first documentation of treatment for symptoms of a mental disorder was in 2003.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  She underwent a psychiatric diagnostic interview examination with D.D.J., a licensed professional counselor (at the same office as Dr. R.L.J.), in November 2003.  The Veteran complained of symptoms of depression that began in December 2002.  She related the incident of sexual assault that occurred during her military service.  She also reported two bad marriages, as well as physical abuse by her second husband.  The counselor noted that the Veteran's mood was anxious with panic, that her stream of mental activity was coherent, that she was oriented to person, place, and time, was not suicidal or homicidal, and did not have any thought disorders.  The counselor assessed PTSD as well as major depressive disorder on Axis I of the DSM-IV diagnosis chart.  The Veteran continued to see D.D.J. for regular psychotherapy sessions through at least June 2009.  She also saw Dr. R.L.J., a psychiatrist, for medication management during this time.  

In June 2004, Dr. R.L.J. completed a Professional Care Statement in which he listed the Veteran's diagnoses as major depressive disorder, generalized anxiety disorder with panic episodes, and chronic PTSD.  He noted that the prescribed treatment plan was psychotherapy with D.D.J. once per month, and that the Veteran was currently prescribed Paxil.  

She was afforded a VA examination with a psychiatrist in July 2004.  The examiner reviewed the Veteran's claims file.  She described the in-service sexual assault.  She reported a good relationship with her oldest child and a fair relationship with the others.  Her recreational and leisure pursuits were limited by lack of time.  She had been employed at Laughlin Air Force Base since 1986.  The Veteran's affect exhibited a mildly decreased range and intensity, and her mood was mildly depressed.  There was no impairment of thought processes or communication, no delusions or hallucinations, no suicidal or homicidal ideations, activities of daily living were unimpaired, the Veteran was oriented to person, place, and time, recent and remote memory were average for age, there was no obsessive or ritualistic behavior, and speech was normal.  She had a history of panic attacks, but they appeared to be in remission with the use of Paxil.  Her depressed mood and anxiety were significantly improved with Paxil as well.  There was no impaired impulse control.  Her sleep difficulty was improved with medication.  The examiner stated that the Veteran had a mood disorder, but that it was unclear whether it reached proportions of a major depressive disorder.  At the present time, it appeared to be depression, not otherwise specified (NOS).  She also had anxiety symptoms as part of her depression.  The examiner stated that the symptoms from the sexual assault were primarily those of some embarrassment and decreased self-esteem.  

The examiner ultimately assessed major depressive disorder in partial remission and anxiety disorder NOS, also in partial remission, on Axis I of the DSM-IV diagnosis chart.  The examiner further noted that he had examined the Veteran's service records for evidence of markers of assault and noted that no evidence for markers was found, although there was notation in the record of a therapeutic abortion.  However, the Veteran told the examiner that the abortion was due to a voluntary relationship with another service member and was not in any way related to the sexual assault (which had not involved sexual penetration).  In sum, the examiner found that PTSD as judged by DSM-IV criteria was not present.  Further, the Veteran's major depression and anxiety disorder were deemed more likely due to situational life stressors including separation from her most recent spouse, as well as the previous abandonment by the father of her children.  

In April 2005, Dr. R.L.J. conducted a psychiatric evaluation.  The Veteran reported feeling very depressed and anxious.  The doctor noted a multitude of stressors recently, including her middle son leaving home at the age of 17, another son struggling with depression, and her youngest son being diagnosed with several severe medical conditions.  She reported two failed marriages, and said she had sunk into depression after each of her husbands abandoned her.  The Veteran also reported nightmares about the sexual assault that occurred in service, accompanied by upper extremity tremors, agitation, and fear.  The Veteran reported difficulty at work due to interpersonal relationship problems, poor concentration, and being suspicious and guarded.  The doctor noted that she was on the verge of emotional collapse, with difficulty falling asleep and staying asleep, crying spells, negative views of herself, negative expectations about the future, guilt, and shame.  She had avoidance behaviors and was socially isolated.  On mental status examination, she did not have any memory deficits, she was oriented in all spheres, there were no hallucinations or delusions, and she had reasonably good insight.  The doctor assessed major depressive disorder, PTSD, and chronic pain disorder on Axis I of the DSM-IV diagnosis chart.  

In addition, Dr. G.L.W., a Board-certified family practitioner, conducted an Independent Medical Evaluation (presumably requested by the Veteran) in January 2009.  He wrote a one- page report stating that he had conducted a clinical interview and reviewed the Veteran's "relevant" VA records.  The doctor concurred with Dr. R.L.J.'s June 2004 diagnosis of PTSD.  Further, Dr. G.L.W. opined that the Veteran's PTSD met the criteria for PTSD found in the DSM-IV.  However, he did not comment as to whether any other mental health disorders were present.  

The Veteran was afforded a second VA examination in February 2010.  The examiner, a psychologist, reviewed the Veteran's claims file and medical records.  The Veteran stated that she was hypervigilant, always afraid, and had low self-esteem.  She had nightmares 2 or 3 times per night, every night, that someone was trying to kill her.  She said she was never able to make romantic relationships last.  Further, she believed that the in-service assault was the reason she had never advanced beyond a certain point in her career.  Her relationship with her children was getting better, and she currently spent the most time with her sister and her oldest son.  In her free time, the Veteran said she liked to watch television, do arts and crafts, knit, and go out to eat with her friends.  Her speech was unremarkable, affect was normal, and mood was depressed.  She was oriented to person, place, and time.  Her thought processes and content were unremarkable.  Her judgment and insight were intact.  She did not have any sleep impairment, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal thoughts. 

The examiner noted that the Veteran was very passive in her approach to answering questions and gave vague answers, and the examiner had to prompt her several times to get more specific answers.  In describing the sexual assault to the examiner, the Veteran related a feeling of intense fear, but no feelings of helplessness or horror.  She also felt "bad" and "dirty."  The examiner noted there were no symptoms of persistent re-experiencing the assault (criterion B).  Additionally, the disturbance did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning (criterion F).  The examiner administered the Minnesota Multiphasic Personality Inventory (MMPI-2) test to assess PTSD symptoms severity.  However, given the fact that 3 out of 3 validity indicators were suggestive of exaggeration, the Veteran's profile could not be readily interpreted.  The examiner assessed recurrent major depressive disorder on Axis I of the DSM-IV diagnosis chart, noting that the Veteran's symptoms were best accounted for by this diagnosis, as the 2004 VA examiner had opined.  Further, the assault that the Veteran described was deemed unlikely to contribute significant to her current symptomatology, which was more likely due to current and more recent stressors.  The Veteran continued to work and have a few meaningful relationships, including improving relationships with her children.  The examiner further opined that her PTSD was less likely as not caused by or a result of the in-service sexual assault, because the events described by the Veteran were not likely to have independently caused the long-standing mental disorder she indicated.  Objective measures of psychological symptoms were indicative of exaggeration of symptoms, thereby making it more difficult to reliably interpret her report.  

In an addendum report written in July 2010, the examiner specifically noted that she had reviewed the records of Drs. R.L.J. and G.L.W.  The Veteran also stated that although she had been seeing Dr. R.L.J.'s wife, D.D.J., for psychotherapy since 2003, she had recently stopped therapy due to financial reasons.  The examiner stated that he did not see any markers  in the Veteran's service treatment records to indicate the assault happened, noting that the abortion was not related to the assault.  Moreover, the Veteran's early separation from the Army had no relation to the assault, as she was voluntarily discharged due to the Army not needing her position any longer.  The Veteran did not seek out any psychiatric help until 2003, although the alleged event took place in 1970.  Although the Veteran has contended that all of her psychiatric symptoms stem from the military sexual assault in 1970, the examiner did not find much proof in that statement.  She has had symptoms of anxiety and mistrust/paranoia and depression along with poor relations with men, but this could be due to many other factors such as current social stressors.  In the examiner's opinion, the Veteran did not meet the criteria for PTSD as her private doctors stated.  Moreover, her current diagnosis of major depression was not related to active service or the alleged sexual assault.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a mental disorder other than PTSD, to include depression.  

First, the Board finds that the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) as to a psychotic disorder do not apply here.  The first diagnosis of any psychiatric disorder was documented more than a year after the Veteran's separation from service, and there is no record of complaints during the first post-service year.  Moreover, depression and dementia do not meet the definition of a psychotic disorder as defined in 38 C.F.R. § 3.384.  

Next, continuity of a mental disorder since service has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her current sadness, anxiety, and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's sadness, anxiety, and other symptoms are found to be capable of lay observation, and thus her statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show no evidence of any mental disorder.  Following service, there was no documentation of complaints or treatment for depression until 2003, over 30 years after her separation from service.  While she appears to be sincere in her belief as to service connection, in light of these factors, the Veteran's current statements to the effect that she has experienced continuous symptomatology since active service, while facially competent, are not deemed to be credible.  Therefore, the absence of alleged or documented complaints or treatment for nearly over three decades following her military discharge is more probative than her current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any mental disorder, including depression, to military service.  Indeed, both the 2004 and 2010 VA examiners opined that the Axis I diagnoses were not related to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a mental disorder other than PTSD, to include depression, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for a mental disorder other than PTSD, to include depression, is denied.  


____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


